On Rebearing.
PER CURIAM.
Appellant on application for a rehearing assigns numerous objections to the opinion. We will only consider such as are apparently meritorious.
In addition to objections urged in its original brief it is now insisted that the court’s instruction No. 8 is defective in not stating that the false representations of defendant’s agents upon which plaintiffs relied were made by such agents with knowledge that the representations were false. It is admitted by defendant, in its brief, that proper instructions as to this matter were given in instructions No. 4 and No. 5. The merits of the objection can be better understood by reading in this connection instruction No. 15:
“These instructions are to be construed and considered together as a whole. Bach instruction should he read and understood with reference to and as a part of the entire charge and not as though such instruction was intended to present the whole law of the case on any particular subject.”
It is not to be presumed that the jury, in the face of such an instruction, would assume that instruction No. 8 was "intended to present the whole law of the case on that particular subject.” It is our duty to presume that  the jury considered all of the instructions of the court, • unless the contrary is clearly manifest. No substantial reason is given for repeating the instruction.
Appellant next assails the opinion, because we held as matter of law that Murphy, Dunn,> and McClain acted within the apparent scope of their authority as defendant’s agents when they made the false representations upon which the plaintiffs relied. They especially find fault, as far as McClain is concerned, who they say, "by all the testimony was only employed to locate, that is to say, point out, land upon the project still open for entry. ’ ’
It being assumed by appellant that the testimony as to McClain’s authority was weaker than that of Dunn and *527Murphy, a brief review of one or two features of McClain’s testimony, elicited on cross-examination while testifying as a witness for defendant, may' be enlightening. He testified concerning his various occupations prior to his employment at Delta, including that of buying and selling real estate. He had been employed in the beginning by the Western Securities Company. He worked for a commission. He received his commission when a sale was made. He commenced in 1914. He testified it was his business to induce prospects to purchase and locate, and in going out with prospective purchasers and showing them the lands he- tried to induce them to locate and to purchase water stock. Such is the testimony of McClain himself when testifying as a witness for defendant. It should be remembered that the business of appellant was locating people upon the land and selling water stock representing water rights for the land. Its source ,of profit was in the sale of water stock. It could not sell its water stock unless the land was satisfactory. McClain, as before stated, testified that his business in showing prospects over the land was to induce them to purchase and locate, and that he “did try to induce them to locate and purchase water stock.” This testimony was uncontradicted. How can it be contended that McClain was not a selling agent for the defendant, and that defendant was not bound by his representations? Murphy and Dunn were unquestionably agents of the defendant. Besides this, all of these agents had been engaged in the business of buying and selling real estate before they entered appellant’s employment. They were no doubt employed because they had experience in that line of business. Is it believable that a business concern like the defendant company would employ that type of men to go out with prospective purchasers merely for the purpose of pointing out the land open to entry? Is it believable that such men would have been employed to do what might have been done by the chauffeur who drove them out, or even by an employee much less experienced? The testimony further shows that at least two of these agents were usually present when prospective pur-*528ebasers were being conducted over tbe land, wbicb would seem to be more employees tban were necessary to merely point out tbe land open to entry.
In view of tbe record we were irresistably led to tbe conclusion, as matter of law, that Murpby, Dunn, and McClain were selling agents of appellant, and that when they made tbe representations concerning tbe land testified to by plaintiffs, they were acting within tbe apparent scope of their authority.
But it is further contended by appellant that there is no evidence that Murpby, Dunn', or McClain knew that their representations were false. In answer to that contention we suggest that when these selling agents, or some of them, informed plaintiffs, in answer to questions, that there was no alkali, in the land, that what plaintiffs saw and inquired about was gypsum, that the land had been tested for alkali and was similar in kind and quality to other lands in the vicinity producing good crops, they either knew they were making false representations, and did it with  intent to deceive, or they knew nothing about the matter and were recklessly affirming as a fact something of which they were entirely ignorant. In either case it was a false representation in contemplation of law in an action of this kind. Addison on Torts (6th Ed.) American notes by Baylies, § 798, cited in the opinion.
We are still of opinion that notwithstanding instruction No. 8 was erroneous in assuming that appellant ratified the representations of its agents because it claimed the benefits, nevertheless the giving of the instruction was harmless error, and no right of defendant was prejudiced thereby, if the water stock in question is transferred to the defendant.
Appellant also contends there was no evidence that plaintiffs relied on the representations made by its agents. In addition to the representation that there was no alkali in the land it was also represented that the land located by plaintiffs was similar in kind and quality to other lands in the north tract of the Delta project upon which good crops were growing. The jury found that such representation was untrue, and also found that the land located by plaintiffs *529was unfit for agriculture at the time plaintiffs applied to purchase it.
Whether or not the plaintiffs relied on the false representations referred to is dedueible from the circumstances and conduct of the parties as well as from the positive statements of witnesses. These representations were made to plaintiffs before they made their applications to purchase either the land or the Avater stock. At the time they consummated their purchase they were evidently satisfied with their bargain. They exchanged their lands in California for the Delta land and water rights, moved to Delta with their farming equipment at considerable expense, and at further expense endeavored to produce a crop. The crop was a failure, because, as the jury evidently believed, the land was not as it had been represented. The plaintiffs entirely abandoned the land, together with the water right therefor, and returned to California. This court would be going a long way if it should assume to hold that there was no evidence upon which the jury might find that plaintiffs, when they made the  purchase, relied on the false representations to which we have referred. We are of opinion that was a question for the jury to determine from all the facts and circumstances of the case.
The court is, however, not entirely satisfied Avith the opinion as written, because it leaves the title to the water stock, nominally at least, in the plaintiffs. We are convinced upon the whole record, including both findings and evidence, that the jury in arriving at their verdict must have concluded that the water stock was of no value to the plaintiffs, and that by their verdict it would revert to the defendant. The complaint alleged that it was worthless because appurtenant to the land which was also worthless. The evidence was to the same effect. The brief of plaintiffs on appeal also disclaimed any title to the water stock, and assumed that plaintiffs had abandoned it and were estopped from hereafter setting up any claim thereto. In these circumstances the court feels justified in modifying the opinion and order of the court heretofore made, so that defendant’s right and title *530to tbe water stock may be rendered certain. Tbe stock certificates were issued to tbe plaintiffs. They are still in tbeir names unindorsed and on file as exhibits in tbe ease. There is nothing to prevent a formal transfer or surrender of tbe stock to tbe defendant by plaintiffs or their attorneys. By such transfer or surrender tbe defendant will have received all it gave to the plaintiffs in exchange for tbeir California land, in addition to tbe price for which it sold such land, which price, as we understand the record, defendant has already received. We are satisfied that this arrangement will eliminate any possible prejudice to the defendant which may have resulted from instructions to the jury relating to the rule of damages.
It is therefore ordered that plaintiffs shall within thirty days from receipt of notice of this order make proper transfer of said water stock to the defendants, and within said time file with the clerk of this court proper evidence of said transfer, in. which event the application for rehearing will be denied at defendant’s costs; otherwise the application for rehearing will be granted at the cost of plaintiffs.